United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Randy D. Wilson, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1759
Issued: February 27, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from the April 19, 2007 decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a traumatic injury in the
performance of duty on February 22, 2007. On appeal, she contends that she was on the
employing establishment premises at the time of her fall because the employing establishment
derived benefits from her employee housing and because she was outside the house when she
fell.
FACTUAL HISTORY
On March 6, 2007 appellant, then a 55-year-old fiscal accountant’s assistant, filed a
traumatic injury claim, Form CA-1, alleging that she fractured her left wrist and forearm when

she slipped on ice on the stairs to her quarters on February 22, 2007. The employing
establishment controverted her claim stating that she was not on the employing establishment’s
premises and not involved in official duties when she slipped on the front steps of her employee
housing. It indicated that employees were responsible for clearing the walkways of their own
quarters.
On March 14, 2007 the Office requested additional information from both appellant and
the employing establishment about the ownership and management of appellant’s residence and
her medical condition.
In a letter dated March 12, 2007, the employing establishment stated that appellant lived
in quarters on the employing establishment grounds. Appellant was not required to live in the
quarters and the housing was not associated with her position. The opportunity to rent housing
owned by the employing establishment was a benefit available to all Federal Government
employees moving into the area. The employing establishment provided a copy of the
Assignment of Quarters Agreement for Quarters No. 10, signed by appellant’s husband, who was
also employed by the employing establishment.1 The lease gave the facility management service
of the employing establishment the right to conduct inspections, including annual interior
inspections and periodic exterior inspections and the obligation to make repairs. Appellant and
her husband had the responsibility of shoveling sidewalks and maintaining the yard. The lease
stated:
“The quarters are a sizable part of the Sheridan VA Medical Center and their
appearance helps to create a favorable or unfavorable impression on the public.
As a federal health care facility, we have a responsibility to patients and visitors
to maintain all areas in a clean, safe and orderly manner. Quarters occupants
share in the responsibility for keeping both exterior and interior areas in a
reasonable condition.”
On March 9, 2007 Dr. James Ferries, a Board-certified orthopedic surgeon, stated that
appellant was doing well following the open reduction internal fixation surgery for her
comminuted left distal radius fracture. He stated that she had maintained the alignment of the
bone which was a very good sign, given the nature of the fracture. On March 30, 2007 Dr. John
Ritterbusch, a Board-certified orthopedic surgeon, indicated that a voler plate had been placed in
appellant’s left arm to treat her comminuted wrist fracture. He removed her short arm cast, fitted
her with a removable wrist splint and prescribed physical therapy. Dr. Ritterbusch stated that she
may be able to return to work in a part-time capacity at the end of the following week.
On April 2, 2007 appellant stated that she left her residence between 7:05 and 7:10 a.m.
on February 22, 2007 so that she could open the payment window where she worked by 7:30
a.m. Her workplace was less than a city block from her residence and walking from the front
porch was the most direct route to the building where she worked. Appellant’s house was closer
to her office than the employee parking lot. On the front steps of the house, she lost her balance
and fell forward, catching herself with her hands. Appellant did not realize that she was injured
1

The Board notes that the agreement, signed on January 17, 2006 was for the period of one year. The record does
not contain a copy of the lease operative on February 22, 2007.

2

until she walked to her office and noticed that her left wrist was swelling. The employing
establishment physician recognized the seriousness of her condition and sent appellant to the
emergency room where she underwent surgery the same day.
Appellant stated that the CA-1 form dated March 6, 2007 had been completed by the
employing establishment on her behalf. She indicated that it was not filled out correctly because
she never told anyone that she slipped on ice. Appellant’s husband kept the sidewalk, steps and
porch clear of snow and ice by using a deicer regularly. The day of the accident, the steps were
clear and dry. She fell because there was no handrail on the wooden steps, which were not very
solid because of neglect, age and weather. The chief engineer of the employing establishment
had been notified of the need for repairs on the porch steps, rain gutter, outside walkways,
windowpanes and windows, but had not taken any steps to repair them.
On April 4, 2007 the employing establishment stated that its facility sat on a former
military compound and covered approximately 300 acres. The grounds contained 66 buildings,
23 of which were residential housing units that were maintained for employees who were
moving into the area and chose to live there. On the day in question, appellant reported to work
with her wrist condition and was taken to the employee health unit when she was unable to
continue working. The employing establishment further stated that appellant’s supervisor and
the workers’ compensation claims specialist were both told that appellant slipped on ice on the
steps of her house.
On February 22, 2007 Dr. John Carmen, a physician at the employing establishment,
stated that appellant slipped on some ice in the parking lot and sustained a Colle’s fracture to the
left wrist. In an addendum, he stated that she did not injure herself on the parking lot as he was
initially told, but on the front steps of her house.
By decision dated April 18, 2007, the Office denied appellant’s claim on the grounds that
she was not injured in the performance of duty.
LEGAL PRECEDENT
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against each and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his employment; liability does not
attach merely upon the existence of an employee/employer relation.2 In the Federal Employees’
Compensation Act,3 Congress provided for the payment of compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of duty. The
Board has interpreted the phrase “while in the performance of duty” to be the equivalent of the
commonly found prerequisite in workers’ compensation law of “rising out of and in the course of
employment.”4 In addressing this issue, the Board has stated that it is generally held that an
2

Bruce A. Henderson, 39 ECAB 692 (1988); Minnie M. Huebner, 2 ECAB 20 (1948).

3

5 U.S.C. §§ 8101-8193.

4

Timothy K. Burns, 44 ECAB 125 (1992); Jerry L. Sweeden, 41 ECAB 721 (1990).

3

injury arises out of and in the course of employment when it takes place: (a) within the period of
employment; (b) at a place where the employee may reasonably be expected to be in connection
with the employment; (c) while the employee is reasonably fulfilling the duties of the
employment or engaged in doing something incidental thereto; and (d) when it is the result of a
risk involved in the employment or the risk is incidental to the employment or to the conditions
under which the employment is performed.5
Under the Act, an injury sustained by an employee, having fixed hours and place of work,
while going to or coming from work is generally not compensable because it does not occur in
the performance of duty. However, many exceptions to the rule have been declared by courts
and workers’ compensation agencies. One such exception almost universally recognized is the
premises rule: an employee going to or coming from work is covered under workers’
compensation while on the premises of the employer. This exception includes a reasonable
interval before and after official working hours while the employee is on the premises engaging
in preparatory or incidental acts.6 What constitutes a reasonable interval depends not only on the
length of time involved, but also on the circumstances occasioning the interval and nature of the
employment activity. The mere fact that an injury occurs on the premises of the employer within
a reasonable interval before or after working hours is not sufficient to bring the injury within the
performance of duty. The employee must also show that the injury resulted from some risk
incidental to the employment and that the employing establishment received some substantial
benefit from the activity involved.7
As used in workers’ compensation law, the term “premises” is not synonymous with
term “property,” as it is not solely dependent on ownership. The Board has held that
premises of the employer are not necessarily coterminous with the property owned by
employer; they may be broader or narrower and are dependent more on the relationship of
property to the employment than on the status or extent of the legal title.8

the
the
the
the

ANALYSIS
The issue to be determined is whether appellant was in the performance of duty when she
fell on the steps of Quarters No. 10 on the morning of February 22, 2007.
There is no dispute that appellant was on her way to work when she fell on the steps of
her rented house injuring her wrist. As discussed above, the premises rule holds that an
employee who is going to work is in the performance of duty if she is on the employing
establishment’s premises within a reasonable period before her duties begin and her actions are
incidental to her employment. The Board notes that appellant’s fall occurred at 7:05 or 7:10
a.m., which is a reasonable amount of time before her duties began, given that she needed to
5

Angela J. Burgess, 53 ECAB 568 (2002); Barbara D. Heavener, 53 ECAB 142 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Industrial Premises, Chapter
2.804.4(a)(3) (August 1992).
7

Narbik A. Karamian, 40 ECAB 617 (1989).

8

A.M., 58 ECAB ___ (Docket No. 06-1472, issued April 25, 2007); Denise A. Curry, 51 ECAB 158 (1999).

4

prepare to open her window at 7:30 a.m. There is no evidence that appellant was engaged in any
other activity than going to work which the Board has held to be incidental to employment.9
Having determined that her actions met the requirements of “going to work,” the Board must
now determine whether appellant was on the premises of the employing establishment at the time
of her fall.
The employing establishment facility covers approximately 300 acres and contains 66
buildings. Twenty-three of these buildings are residential housing units that the employing
establishment maintains for employees who are transitioning into the area and chose to live
there. The record establishes that appellant and her husband rented Quarters No. 10 from the
employing establishment. The lease agreement in effect at the time of appellant’s fall is not in
the record. However, as it has not been argued that appellant did not have a right to occupy
Quarters No. 10, the Board will presume that the terms of the subsequent lease were identical to
those in the record. Under the terms of the lease, appellant and her husband were responsible for
maintenance of the lawn and snow removal from the steps and walkways. The employing
establishment reserved the right to conduct annual interior inspections and periodic exterior
inspections and was responsible for general maintenance of the interior and exterior structure.
In previous cases, the Board has found several instances in which thoroughfares and
nonworksite buildings on the employer’s property were part of the employer premises for
purposes of workers’ compensation.10 However, the fact that an area or building is owned by the
employing establishment is not enough, by itself, to make it part of the premises of the
employing establishment.11 When determining whether a particular area is part of the
employer’s premises, the relationship of the property to the employment is more important than
the ownership of the property.12
9

See Diane Bensmiller, 48 ECAB 675 (1997) (“the Board has accepted the general rule of workers’ compensation
law that, as to employees having fixed hours of places of work, injuries occurring on the premises of the employing
establishment, while the employee is going to or from work, before or after working hours or at lunch time, are
compensable”).
10

Anneliese Ross, 42 ECAB 371 (1991) (streets of military base were employer premises where employee was
driving home from work); Hope J. Kahler, 39 ECAB 588 (1988) (government owned street between employee
parking lot and building entrance was employer premises where employee was leaving work or returning from
lunch); Nona J. Noel, 36 ECAB 329 (1984) (nonommissioned officers’ club on military base was on employer
premises, though employee was not in the performance of duty); Emma Varnerin, M.D., 14 ECAB 253 (1963) (steps
of dormitory on hospital grounds were on employer premises where employee walked to work); JoAnn Curtis, 38
ECAB 122 (1986) (hospital parking lot on military base was on employer premises, though employee was not in
performance of duty); John F. Castro, Docket No. 03-1653 (issued May 14, 2004) (streets of military base are
employer premises where employee was driving home from work). CF. Barbara Roy, 42 ECAB 960, n.9 (1991)
(where employee fell in bathroom of an employee club on base, the Board declined to discuss whether “the premises
should be considered to be only the building where appellant worked or included all property within the boundaries
of the employing establishment”).
11

A.M., supra note 8 (sidewalk owned by employing establishment and fronting the building where appellant
worked was not “premises” because it was a public thoroughfare); Dollie J. Braxton, 37 ECAB 186 (1985)
(sidewalk owned by the employing establishment in front of another facility of the employing establishment was not
“premises”).
12

Id.

5

In Emma Varnerin, M.D.,13 the Board addressed a situation similar to appellant’s, in
which an employee was injured while walking from her living quarters on one part of the
employing establishment’s grounds to the building where she worked, on another part. The
employee, who rented a room in the nurses’ home, slipped on the icy steps of her dormitory
while walking out of the building to work. In discussing the case, the Board stated:
“Regardless of whether she lived on the hospital grounds merely for her own
convenience, the Board finds that appellant was in the course of her employment
after she left her room in the nurses’ home on the employer’s premises to go to
work. [Appellant] had left what is properly called her living quarters and was
walking on Government property toward that portion of the property where her
duties were to be performed. She must be treated no differently than an employee
living off the premises who enters into the performance of duty when she reaches
the property of the establishment on her way to work. Thus, the accident here
occurred while in the performance of duty.”
The Board drew a distinction between the employee’s living quarters and the rest of the
employing establishment’s property when determining whether appellant’s fall occurred on the
“premises.” This follows the general principle that, with some exceptions, actions taken by an
employee at her residence are not covered by the Act.14 Though the rest of the employing
establishment’s grounds were “premises” for the purpose of appellant’s walk to work, her living
quarters were not. In finding that the employee was in the course of duty only “after she left her
room in the nurses’ home” (emphasis added), the Board indicated that the employing
establishment’s ownership of the room in which the employee lived did not change its status as
her residence. Likewise, in this case, the Board finds that the employing establishment’s
ownership rights over appellant’s living quarters did not alter the fact that, for purposes of
workers’ compensation, Quarters No. 10 served primarily as appellant’s residence. As such, it
cannot be considered as the premises of the employing establishment unless it had some other
relation to appellant’s employment.
Appellant argues that the employing establishment received several benefits from the
employee’s housing, including the ability to recruit employees to a geographically isolated and
high-cost area and the convenience of having employees nearby in times of inclement weather.
The fact that the employing establishment received some general benefit from the employee’s
quarters does not mean that the housing was related to appellant’s federal employment.
Similarly, the employing establishment’s obligations related to appellant’s residence, including
the responsibility for its general maintenance, are related to its ownership of the property rather
than appellant’s employment or job duties.15 The Board finds that, because appellant has
13

Supra note 10.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(f)(1)
(August 1992) (“[o]rdinarily, the protection of the [Act] does not extend to the employee’s home”).
15

The employing establishment’s potential liability under the Federal Tort Claims Act (FTCA) is unrelated to
appellant’s qualification for workers’ compensation benefits. See Denise A. Curry, supra note 8 (“[w]hile the
employing establishment’s responsibility to clear the sidewalk may subject it to tort liability under the FTCA, this
responsibility does not make the sidewalk part of the employing establishment’s premises”).

6

presented no evidence that her rented house played a role in her duties as a fiscal accountant’s
assistant, she has not established that her living quarters were related to her employment.
Appellant contends that she was on the employing establishment premises as soon as she
stepped outside of her rented house. Unlike the situation in Emma Varnerin, M.D., which
involved a single room in a shared building, it appears from the record that the lease for Quarters
No. 10 covered both the house and the yard. The Board notes that, under the lease, appellant and
her husband shared in the responsibility for keeping the house and yard associated with Quarters
No. 10 in a “clean, safe and orderly manner” and had the obligation of maintaining the yard and
the walkways. At the time of her fall, appellant had not walked out of her yard to enter onto the
common areas of the employing establishment’s larger grounds. The Board therefore finds that
appellant was still within her living quarters at the time of her fall.
The Board therefore finds that appellant was not on the employer premises when she fell
on the steps of her residence on February 22, 2007.
CONCLUSION
The Board finds that appellant has not established that she sustained a traumatic injury in
the performance of duty on February 22, 2007 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 19, 2007 is affirmed.
Issued: February 27, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

